Citation Nr: 1034087	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for anal fissures.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating decision, 
by the Phoenix, Arizona, Regional Office (RO).  

The appellant appeared and offered testimony at a hearing before 
the undersigned Veterans Law Judge in February 2009.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Anal fissures are not shown by the record. 

2.  Hemorrhoids are attributable to service.  

3.  Bilateral hearing loss disability is not attributable to 
service.

4.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Anal fissures were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Hemorrhoids were incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters in 
August 2005 and June 2007.  The August 2005 letter informed the 
appellant of the evidence and information needed to substantiate 
his claims and of his and VA's respective duties in obtaining 
evidence.  The June 2007 letter included notice as to how VA 
assigns an effective date and a disability rating in the event 
that service connection is established.  Moreover, the Board 
notes that the appellant was afforded a hearing before the 
undersigned Veterans Law Judge (not a hearing officer) in 
February 2009.  At the start of the hearing, the VLJ clarified 
the issues on appeal.  At the hearings end, the appellant was 
informed that his file would be left open for 30 days in order to 
allow him time to submit additional evidence.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Certain chronic diseases, such as 
an organic disease of the nervous system, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Generally, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for active 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups during service of a pre- existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying disability, as contrasted to the 
symptoms of that disability, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 
402 (1996).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disability was 
incurred while engaging in combat.  

Service connection for fissures

The appellant has appealed the denial of service connection for 
fissures.  After review of the record, the Board finds against 
the claim.  

Service treatment records reveal normal anus and rectum at 
separation in May 1970.  
At his personal hearing in February 2009, the appellant indicated 
that during service he did not have the opportunity to chew food.  
He stated that you just swallowed it because the drill sergeants 
walked around your table and made you swallow, eat and get out 
there as rapidly as possible.  He believed that such is where his 
anal fissure started.  

The appellant was afforded a VA compensation and pension 
examination in August 2009.  During this examination, the 
appellant related that in approximately 1969 he noticed fresh 
blood in the toilet bowl but did not seek medical treatment until 
he was stationed in Germany.  He stated that the medic told him 
that he had anal fissures and advised him to clean well after 
bowel movement.  The appellant reported that the symptoms and 
treatment of the anal fissures have stayed the same.  The 
examiner diagnosed anal fissure none found now and none 
documented in service treatment records March 1968.  

In light of the above, the Board must find that service 
connection for anal fissures is not warranted.  In this regard, 
the Board notes that the record is devoid of a showing that the 
appellant has anal fissures.  The existence of a disability is 
the cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 
1110 of the statute requires the existence of a present 
disability for VA compensation purposes); see also, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Therefore, absent any competent evidence of a 
disability, the claim must be denied.  

Even if we accept that a layman is competent to establish the 
presence of an anal fissure, the claim fails for two reasons.  
Here, other than reporting what he was told, this appellant has 
not established a factual foundation establishing that he has an 
anal fissure.  Furthermore, when we accept that he is competent 
to establish the presence of a fissure, we are presented with far 
more reliable evidence establishing that he does not have a 
fissure.  The separation examination established that he did not 
have a fissure and the recent VA examination established that he 
did not have a fissure.  We conclude that the observations of 
skilled professionals, who can actually observe the area in 
question, are far more probative and credible than the Veteran's 
generic statements. 

Other than a naked statement, the record is devoid of any 
acceptable evidence, medical or otherwise, that would tend to 
show that the appellant has anal fissures.  Here, the Board notes 
that service treatment records revealed a normal anus and rectum 
at separation.  Furthermore, the August 2009 VA examiner 
diagnosed anal fissure none found now and none documented in 
service treatment records March 1968.  Although the appellant 
related that he has anal fissures, the more probative evidence is 
against this claim.  At most, the record contains the Veteran's 
statements indicating a diagnosis without an adequate factual 
foundation for establishing the diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Whether we find 
the appellant competent or not competent, the result is the same.  
The more probative evidence, consisting of the observations of a 
professional, establishes that he does not have a fissure.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal 
Circuit has noted that in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, there 
is no reliable showing that the appellant has the claimed 
disability.  Under these circumstances, the appellant has not met 
the requirements to establish service connection for anal 
fissures and the claim must be denied.

Service connection for hemorrhoids 

The appellant has appealed the denial of service connection for 
hemorrhoids.  After review of the record, the Board finds for the 
claim.  

Service treatment records reflect a finding of hemorrhoidal tag 
and anal pruritus in March 1968.  In the May 1970 separation 
examination, anus and rectum were reported normal to include an 
examination for hemorrhoids.  

During his February 2009 hearing, the appellant reported that he 
experienced problems with hemorrhoids during service, but he 
never sought treatment.  He stated that he used suppositories 
when he was in the field.  He indicated that he received 
treatment for hemorrhoids immediately after service in the summer 
of 1970 at the VA hospital in Van Nuys, California.

The appellant was afforded a VA compensation and pension 
examination in August 2009.  During this examination, he reported 
that in approximately 1969 he noticed an itchy lump in his anus 
when he wiped himself after a bowel movement.  It was noted that 
the medic gave him some hemorrhoid suppository which helped a 
little.  The appellant reported that the symptoms and treatment 
of the hemorrhoids have stayed the same.  The examiner noted that 
the appellant's current hemorrhoids and pruritus ani were the 
same diagnoses treated in service in March 1968.  The examiner 
stated that the diagnosis of hemorrhoid and pruritus ani is very 
simple and obvious and is established by physical examination 
alone, no need for tests, no need to rationalize.  

Based on the evidence presented, the Board finds in favor of the 
claim for service connection for hemorrhoids as the appellant has 
provided competent and credible assertions of having hemorrhoids 
during service and the medical evidence includes an opinion 
noting that the current hemorrhoid and pruritus ani are the same 
as diagnosed in service in March 1968.  The Board is mindful that 
the first post-service diagnosis of hemorrhoids was not until the 
August 2009 examination.  This is weighed against the appellant's 
assertions but lay evidence does not lack credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  Here, the 
Veteran has been a consistent historian and is credible.  
Furthermore, the August 2009 VA examiner has opined that the 
appellant's current hemorrhoids and pruritus ani were the same 
diagnoses treated in service in March 1968.  

As such, the Board finds that the evidence sufficiently shows the 
existence of a present disability, an in-service incurrence and a 
relationship between the present disability and service.  
Accordingly, when resolving all doubt in the appellant's favor, 
service connection for hemorrhoids is granted.  

Hearing Loss disability 

The appellant has appealed the denial of service connection for a 
bilateral hearing loss disability.  After review of the record, 
the Board finds against the appellant's claim.  

Service treatment records reveal that the enlistment audiological 
evaluation showed, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
0
LEFT
45
15
5
5
5

At separation in May 1970, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
X
15
LEFT
15
10
10
X
15

At that time, the appellant denied hearing loss.  

The appellant has stated that he believed that his hearing loss 
was caused by service to include noise trauma and a concussion 
from tank guns firing.  He related that his hearing loss began in 
1969.  

The appellant was afforded a VA compensation and pension 
examination in February 2007.  During this examination, the 
appellant reported a history of noise exposure while in service 
(tank commander, heavy equipment/operator mechanic).  Pre service 
noise exposure was noted to include working as a machinist for 
one year.  Post service noise exposure was noted as significant 
and included work driving semi trucks for 20 years and being a 
truck mechanic for 10 years.  Evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
55
60
LEFT
20
40
20
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  Moderate, 
high frequency sensorineural hearing loss bilaterally; 
subjective, constant was diagnosed.  The examiner noted that the 
service medical records indicated that hearing was within normal 
limits at the time of discharge from the service; therefore, it 
is not likely that the hearing loss had its origins in the 
service. 

During his February 2009 hearing, the appellant related that his 
bilateral hearing loss and tinnitus developed as a result of 
exposure to noise during service.  He indicated that he was 
assigned to a tank and he drove what they called a combat 
engineer vehicle.  He related that he was a diver, loader and 
gunner.  He also indicated that the vehicle fired a 65 and 1/2 
pound bomb, which was extremely loud.  The appellant stated that 
he was told that he had some loss of hearing in service, 
especially in the left ear.  The appellant maintained that while 
he was a truck driver after service, the truck was well 
insulated.

The appellant was afforded another VA compensation and pension 
examination in August 2009.  Evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
60
60
LEFT
25
55
30
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The VA 
examiner noted that the service treatment records indicate that 
the appellant's hearing was within normal limits at time of 
separation from service.  The examiner noted that per institute 
of medicine study on (noise and military service, September 
2005), in cases where there were entrance and separation exams 
and such exams were normal, there was no scientific basis for 
concluding that hearing loss that develops afterward is casually 
related to military service.  Therefore, the examiner opined that 
it is not likely that the hearing loss is a result of military 
noise exposure.  

The threshold for normal hearing is from 0 to 20 decibels.  See 
Hensley, supra.  The appellant's entrance examination revealed 
hearing threshold of 45 at 500 Hertz for the left ear.  Abnormal 
hearing for the left ear has been shown to have existed prior to 
the appellant's entrance into service.  As such, the presumption 
of soundness does not attach because abnormal hearing was noted 
at entrance for the left ear.  

The Board must next address whether this disability increased in 
severity or was aggravated during the period of active service or 
within one year of separation (if an organic disease of the 
nervous system).  The presumption of aggravation is applicable 
only if the pre-service disability underwent an increase in 
severity during service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
The determination of whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 6 
Vet App. 283, 286 (1994).  Here, the evidence shows that when the 
entrance and separation examinations are compared, it is clear 
that the abnormalities on the left at 500 Hertz either were no 
longer abnormal or improved from the entrance baseline.  Based 
upon the improvement, it must be concluded that the left ear 
abnormality noted at entrance improved.  As such the presumption 
of aggravation does not attach.

Based on the evidence presented as a whole, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss disability for either ear.  
In this regard, the Board notes that the appellant has 
established a current bilateral hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385.  The 
February 2007 and August 2009 VA compensation and pension 
examinations revealed auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 
decibels or greater.  The Board notes that the appellant has 
related that he was exposed to noise in service from his 
activities as a diver, loader and gunner.  A veteran is competent 
to report symptoms that he experiences at any time because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007) (when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation).  Here, we find that the appellant is 
competent to report noise exposure and a loss of hearing.  

However, competence and credibility are different matters.

Although the record shows post service noise exposure from the 
appellant's job as a truck driver, the appellant related that 
while he was a truck driver after service, the truck was well 
insulated.  The Board is also mindful of the February 2007 VA 
examiner's opinion that the service treatment records indicated 
that hearing was within normal limits at the time of discharge 
from service; therefore, it is not likely that the hearing loss 
had its origins in the service.  The February 2007 opinion is 
weighed against the appellant's assertions.  Here, we find that 
the appellant has not been a consistent historian and the 
assertions of in-service onset and continuity are not credible.  
Here, the Board is presented with his contemporaneous in-service 
statements denying a history of hearing loss.  We conclude that 
his in-service statements were consistent with the separation 
examination.  In addition, in hindsight, his non-coerced denial 
of hearing loss was a statement against interest and far more 
probative than an assertion advanced in support of a claim for 
monetary benefits.  Furthermore, his in-service denial of hearing 
loss is inconsistent with his post service statements.  Lastly, 
the opinion of the VA examiner is reasoned and consistent with 
the service records.

At this time, the Board has been presented with a remote post-
service assertion of an in-service onset.  We conclude that the 
post-service lay evidence is far less probative than his in-
service denial, the normal findings at separation and the well 
reasoned opinion of the VA examiner establishing that current 
disability is unrelated to service.  

Tinnitus

The appellant has appealed the denial of service connection for 
tinnitus.  After review of the record, the Board finds in favor 
of the appellant's claim.  

Service treatment records reveal normal ears at enlistment in 
March 1967 and at separation in May 1970.  The appellant has 
stated that he believed that his tinnitus was caused by service 
to include noise trauma and a concussion from tank guns firing.  
He has related that his tinnitus began in 1969.  

The appellant was afforded a VA compensation and pension 
examination in February 2007.  During this examination, the 
appellant reported a history of noise exposure while in service 
(tank commander, heavy equipment/operator mechanic).  Pre service 
noise exposure was noted to include working as a machinist for 
one year.  Post service noise exposure was noted as significant 
and included work driving semi trucks for 20 years and being a 
truck mechanic for 10 years.  The appellant reported constant, 
moderate to severe, tinnitus bilaterally for 20 years.  Moderate 
to severe tinnitus bilaterally for 20 years was diagnosed.  The 
examiner noted that there is no documentation of tinnitus in the 
appellant's service treatment records; therefore, it is not 
likely that the tinnitus had its origins in the service.

In his February 2009 hearing, the appellant related that his 
tinnitus developed as a result of exposure to noise during 
service.  He indicated that he was assigned to a tank; he drove a 
combat engineer vehicle, and he was a diver, loader and gunner.  
He also indicated that the vehicle fired a 65 and 1/2 pound bomb, 
which was extremely loud.  The appellant reported he experienced 
ringing in his ears immediately after firing the bomb; he 
described the ringing as a continuous condition.  

The appellant was afforded another VA audiological evaluation in 
August 2009.  During this evaluation, constant tinnitus was 
noted.  The examiner opined that since there is no documentation 
of tinnitus in the appellant's service treatment records, based 
on the appellant's history of inservice and post service noise 
exposure, it is not possible to determine the etiology of the 
tinnitus without resorting to mere speculation.  

Based on the evidence presented, the Board finds that service 
connection for tinnitus is warranted.  In this regard, the Board 
notes that the appellant has related that he was exposed to noise 
in service from his activities as a diver, loader and gunner.  He 
reported he experienced ringing in his ears immediately after 
firing a bomb and that such continued after service.  A veteran 
is competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Here, we find that 
the appellant is competent to report noise exposure and ringing 
in the ears.  Furthermore, the Board finds that the appellant has 
presented credible testimony regarding the onset of his tinnitus.  
Unlike the hearing loss issue, the Board is not presented with a 
specific denial of tinnitus at separation.

The Board is aware that the February 2007 VA examiner noted that 
there was no tinnitus documented in the appellant's service 
treatment records and that it is not likely that the tinnitus had 
its origins in the service.  The Board further acknowledges that 
the August 2009 VA examiner opined that since there is no 
documentation of tinnitus in the appellant's service treatment 
records, based on the appellant's history of inservice and post 
service noise exposure, it is not possible to determine the 
etiology of the tinnitus without resorting to mere speculation.  

The opinions above are weighed against the appellant's assertions 
but lay evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr v. Nicholson, 21 
Vet. App. 303 (2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms").  Here, we find that the 
appellant has been a consistent historian and is credible.  

As such, the Board finds that the evidence sufficiently shows the 
existence of a present disability, an in-service incurrence and a 
relationship between the present disability and service.  
Accordingly, when resolving all doubt in the appellant's favor, 
service connection for tinnitus is granted.  


ORDER

Service connection for anal fissures is denied.  

Service connection for hemorrhoids is granted.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


